Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 05/11/2021.  
Applicant has filed a Terminal Disclaimer to overcome the double patenting rejection, thus the double patent rejection have been withdrawn by the examiner.
The Applicant has amended the title of the Specification, the amendment have been accepted and entered by the examiner.
Claims 1-20 are pending and have been examined.
Allowable Subject Matter
Claims 1-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first diode having an anode coupled to an intermediate ground node, and a cathode coupled to the switch node; a second diode having an anode coupled to the intermediate ground node, and a cathode coupled to an analog ground terminal; a first switch coupled between the latch input node and the intermediate ground node; a second switch coupled between a voltage supply node and a control terminal of the first switch”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first diode having an anode coupled to an intermediate ground node, and a cathode coupled to the latch lower supply node; a second diode having an anode coupled to the intermediate ground node, and a cathode coupled to an analog ground terminal; a 
In re to claim 17, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first diode-connected gallium nitride (GaN) transistor having a anode coupled to an intermediate ground node, and a cathode coupled to the latch lower supply node; a second diode-connected GaN transistor having a anode coupled to the intermediate ground node, and a cathode coupled to an analog ground terminal; a first switch configured to establish a conductive path between the latch input node and the intermediate ground node”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-16, claims 12-16 depend from claim 11, thus are also allowed for the same reasons provided above.     
In re to claims 18-20, claims 18-20 depend from claim 17, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839